Filed 12/15/22 In re J.M. CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.

         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR

 In re J.M., a Person Coming Under
 the Juvenile Court Law.

 SAN FRANCISCO HUMAN                                                   A166064
 SERVICES AGENCY,
         Plaintiff and Respondent,                                     (San Francisco Super. Ct.
                           v.                                          No. JD203152)

 C.M.,
         Defendant and Appellant.

         In this appeal, Cas. M. (Mother), the mother of Jayla M., C.M. and N.J.,
appeals from orders of the juvenile court terminating her reunification
services regarding Jayla and returning Jayla to her father under the
Agency’s supervision.
         Mother argues the juvenile court erred for lack of substantial evidence
in finding that she received reasonable services that addressed her mental
health needs and reasonable visitation regarding Jayla. Because substantial
evidence supports the juvenile court’s findings, we affirm.1


        The court also ordered Mother’s family reunification services
         1

terminated regarding C.M. and N.J. and scheduled a hearing under Welfare
and Institutions Code section 366.26 for those cases. In an unpublished
opinion, C.M. v. Superior Court of San Francisco (Nov. 28, 2022, A165962,
A165973), we denied mother’s writ petitions regarding C.M. and N.J. for
essentially the same reasons as those we discuss here.


                                                               1
                               I. BACKGROUND
      In June 2020, the San Francisco Human Services Agency (Agency) filed
two petitions under Welfare and Institutions Code 2 section 300, alleging
under section 300, subdivisions (b)(1), (c) and (g) that all three of Mother’s
children—Jayla M., then 7 years old, C.M., then eight years old, and N.J.,
then three years old—had suffered, or were at substantial risk of suffering,
serious physical harm or illness and serious emotional damage, and were left
without any provision for support.3
   A. The Agency’s June 2020 Detention Report
      In its detention report, the Agency wrote that on June 15, 2020,
Mother, with her children present, assaulted her partner, S.J., at a San
Francisco shelter where they were staying. Mother threw a bottle at S.J. and
hit her in the head with it, placed her knee on S.J.’s throat and choked her.
Police arrested her, and the children, left without a caregiver, were detained.
They were later put in the care of her sister, M.B., in Contra Costa County.
The Agency listed two men as Jayla’s alleged father, including Alexis G.
Mother’s sister said her father’s whereabouts were unknown.
      The Agency received reports that Mother “had previous incidents with
police involvement” at the shelter. Also, there had been six referrals between
2012 and 2020 alleging her general neglect of children that were evaluated
out or found to be inconclusive or unfounded, and in 2012 concerns were
expressed about her mental health. Jayla and N.J. did not comment on the
latest incident. C.M. told the Agency she did not see Mother hit anyone but
had seen her get into arguments and “ ‘yell and scream,’ ’’which scared C.M.



      2 Statutory   references are to the Welfare and Institutions Code.
      3 The fathers of C.M. and N.J., who are different than Jayla’s father,
are not subjects of this appeal.

                                        2
M.B. said Mother had “a history of pushing her family away and making
choices that impact[ed] her and her family,” had a temper, and argued too
much with people on the street.
   B. The Restraining Order Issued Against Mother
      In August 2020, M.B., through minors’ counsel, requested a restraining
order to keep Mother away from Mother’s children, M.B., and M.B.’s
daughter. M.B. alleged that Mother, in front of the children, had threatened
to take the children away without permission and to “shoot” M.B. and “put
her in a box.” The court issued a temporary restraining order as requested,
except it allowed Agency-supervised visits with the children, and issued a
virtually identical interim order in December 2020, noting that “currently the
children do not want to visit with the mother.” It granted the restraining
order in March 2021, again with essentially the same provisions, ordering
Agency-supervised visitation when the children were “ready to visit” with
Mother.
      In November 2021, the court modified its March 2021 restraining
order. It prohibited Mother from harassing the children, M.B., or M.B.’s
daughter, but allowed her to contact them “for brief peaceful contact for court
ordered visitation of children,” which were to be Agency-supervised unless
the Agency determined they could be unsupervised.
   C. The March 2021 Jurisdictional and Dispositional Hearing
      The court held a jurisdictional and dispositional hearing in March
2021. The Agency’s September 2020 disposition report stated that Mother
had difficulty maintaining her appointments and was mainly focused on
finding housing; she was unemployed and homeless, having been asked to
leave the shelter after her arrest and the children’s detention. She denied
having a history of mental health problems. Jayla and C.M. did not want to
have visits with her.

                                       3
      The Agency reported that Alexis G. had been named Jayla’s alleged
father. Alexis (hereinafter, Father) told the Agency that he had tried to be in
Jayla’s life before, but Mother had not allowed it. When M.B. contacted him
and told him Jayla was in foster care, he started having supervised phone
calls with her, which both reportedly enjoyed. Jayla indicated she wanted to
have phone calls with Father. Father was living with family members in
Fairfield, California, and was planning to relocate to Las Vegas, Nevada,
having lost his job due to the COVID-19 pandemic.
      The Agency wrote that Mother had suffered trauma from being in a
domestic violence-prone relationship, the murder of N.J.’s father, the removal
of her children, and childhood trauma. She was connected with a therapist,
but it was “challenging” for her to participate in therapy because she was
focused on obtaining housing.
      The Agency further reported that it was “challenging” to work with
Mother because she did not think her children should have been removed,
minimized the domestic violence, and did not understand its impact on her
children. She often became easily upset and angry and her threats to M.B.
were concerning. The Agency proposed a reunification plan that required her
to “[p]articipate in individual therapy to learn how to manage her anger and
process her trauma,” “[p]articipate in a domestic violence assessment and
follow the recommendations for support,” “[p]articipate in a parenting class,”
“[s]ecure safe and stable housing,” and “[p]articipate in therapy with the
children if deemed necessary by the therapist.”
      The Agency also proposed a reunification plan for Father. It required
that he “demonstrate he can have custody of Jayla by ensuring he is able to
provide Jayla with a safe and stable home,” which included that he “maintain




                                       4
regular contact with Jayla to build a relationship and support her” and “ask
Jayla about her school and participate in therapy if necessary.”
      Shortly before the March 2021 jurisdictional and dispositional hearing,
the Agency submitted an addendum report, writing that the children did not
want to return to Mother’s care and that Jayla and C.M. did not want to
participate in any visits with her. Mother had had “limited to no contact”
with the Agency despite numerous attempts to contact her since late October
2020. She had not participated in therapy to address her trauma and anger,
nor in domestic violence services. She recently created a scene with M.B.
with the children present, and then called and harassed M.B. until M.B.
blocked her.
      The Agency also reported that paternity testing established that Father
was Jayla’s biological father. Father continued to have “consistent contact”
with Jayla via telephone calls and visits. The Agency’s social worker on the
case communicated well with Father, who said he would like to have Jayla
live with him. Although he had previously indicated he planned to move to
Las Vegas, his new goal was to stay in the Bay Area. He was working to
secure employment and stable housing. In March 2021, the court declared
Father to be Jayla’s presumed father.
      At the March 2021 jurisdictional and dispositional hearing, Mother and
Father submitted to the allegations stated by the Agency in an amended
section 300 petition. The court found under section 300, subdivision (b) that
Jayla and the other two children had suffered or faced a substantial risk of
suffering serious physical harm or illness as a result of their parents’ failure
or inability to protect them adequately, or to provide them with regular care
due to mental illness, developmental disability, or substance abuse. The
court found that the children “were left without a custodial parent when the



                                        5
mother was arrested for domestic violence” and were “at risk of physical and
emotional harm” due to the June 15, 2020 incident, and that Mother had
“anger management issues requiring assessment and treatment.” It also
found under section 300, subdivision (g) that the children had been left
without any provision for support as a result of Mother’s arrest.
      The court adopted the Agency’s proposed case plan for Mother, ordering
Agency-supervised therapeutic visits with her when the children were
“ready.” It also adopted the Agency’s proposed case plan for Father.
   D. Further Reunification Efforts
      The juvenile court held a combined, contested six-month, 12-month,
and 18-month status review hearing in August 2022 (contested status review
hearing). Before then, the court received multiple reports and granted
multiple hearing continuances.
      1. The Agency’s Six-Month Status Review Report
      In its August 2021 six-month status review report, the Agency wrote
that it had referred Mother to a therapy provider and she appeared eager
recently to begin therapy. Her domestic violence support provider “reported
it was difficult to connect with [Mother] because she is not open to talking
about the domestic violence.”
      As for the children’s therapy, the Agency reported that in two initial
CANS4 screenings, Jayla was found not to meet medical necessity for
therapy. The reporting Agency social worker advocated for Jayla to be
reassessed earlier than planned and an updated CANS assessment was
completed. Jayla was found to meet medical necessity, being at risk for
“ ‘Deterioration of Functioning’ ” based on her current mental health



      4CANS stands for Child and Adolescent Needs and Strengths. (In re
Daniela G. (2018) 23 Cal.App.5th 1083, 1088.)

                                       6
combined with the history of the case. Due to COVID-19 constraints and a
staffing shortage, Jayla was on a waiting list with a therapy provider. The
reporting Agency social worker planned to follow up with another service
provider in the hope of referring Jayla for individual therapy there, and the
Agency was seeking the rescission of the existing waiver of presumptive
transfer of Jayla’s mental health plan so she could have access to more
services in Contra Costa County.
      Similarly, although C.M. was found in her initial CANS assessment not
to meet medical necessity, she was, with the Agency’s help, reassessed and
put on a therapy waiting list. The Agency also was seeking the rescission of
the existing waiver of presumptive transfer of her mental health plan. N.J.
also was initially assessed not to need therapy but was reassessed and linked
to therapy. None of the children were in therapy yet because of the time
needed to obtain their reassessment, the new COVID-19 guidelines, their
placement in Contra Costa County, and service providers being short-staffed.
      Also, the Agency reported, “[t]here have been numerous efforts to start
supervised visits with the mother, but . . . [e]ach time the mother reports she
is not going to engage in the visits.” The Agency did not recommend family
therapy because no one had started therapy and, additionally, C.M. did not
want to engage in family therapy.
      Mother said she was staying with her grandfather in Pinole and
looking for housing outside of San Francisco to get away from her “old life.”
The Agency was helping her look for housing.
      Father had temporarily relocated to Las Vegas to search for housing
and employment and hoped to bring Jayla there. The Agency had referred
him and Jayla to “Bringing Families Home,” where they were on a waiting
list. The Agency had no current mental health concerns about Father. He



                                       7
said he would engage in family therapy with Jayla if recommended by her
therapist. He was actively engaged in visits and regular contact with Jayla.
He had not yet begun parenting classes to which the Agency had referred
him.
       The Agency recommended that Mother’s reunification services be
terminated. It concluded that reunification was unlikely because of her
failure to engage in recommended services or start supervised visits, and her
conflicts with M.B. It recommended an additional six months of reunification
services for Father.
       2. The Agency’s October 2021 Addendum Report
       In an October 2021 addendum report, the Agency reported that Mother
had shown a change of attitude and reported “being very committed to her
reunification services and starting visits.” She had started a new job and
said she had completed a parenting class (which the Agency later confirmed).
She had not connected with her case manager nor started supervised visits.
The Agency still recommended termination of her reunification services.
       The Agency continued to recommend six more months of reunification
services for Father, who continued to say he was committed to reunifying
with Jayla. His girlfriend also said she was committed to supporting him in
the transition to reunification.
       The Agency further reported that Jayla and C.M. had reached the top
of the waiting list they were on for therapy support, but that M.B. could not
commit to bringing them to therapy because of the travel involved. The
Agency was searching for other community support. N.J. was assigned a
therapist and his therapy would begin after the Agency evaluated the
possible need for a change in his caregiver placement.




                                       8
      3. The Agency’s 18-Month Status Review and Addendum Report
      In a December 2021 18-month status review and addendum report, the
Agency wrote that Mother “demonstrated a change in her behavior by
engaging in services and working to create a new start for her family.” The
Agency had provided her with an updated referral for individual therapy and
medication evaluation in August 2021, but she had yet to sign a release
needed to determine her participation. Mother had received a domestic
violence “ ‘low risk’ ” assessment, had agreed to participate in one-on-one
anger management counseling twice a month, and was to participate in a
women’s anger management class.
      The Agency reported about the modified restraining order, that in July
2021 a visitation coordinator reported that Mother was not going to
participate in visits, and that in September 2021 Mother requested
visitations. The Agency had since been working with her to arrange weekly
virtual visitations that were to start on December 2, 2021, with supervised
in-person visits also to be coordinated.
      Mother was living with a family friend in Oakland and continuing to
work. She was looking for housing outside of San Francisco, and the Agency
continued to try to help her find housing.
      Father was staying in San Pablo, California, while looking for housing,
with the help of a Bringing Families Home case manager and the Agency. He
reported that he had completed a parenting program three years before, but
the Agency had no knowledge that he was participating in any current
program.
      Regarding the children’s therapy, there was no additional progress or
information to report regarding Jayla. C.M. remained on a therapy waiting
list. The Agency had requested virtual therapy for her and continued to look
for other options. N.J.’s placement had changed, delaying the beginning of

                                           9
his therapy. Since no one had begun therapy, family therapy was not
recommended. The Agency continued to recommend termination of Mother’s
reunification services, and it recommended termination of services for Father
in light of his failure to complete a recent parenting program and his lack of
housing.
      4. The Progress Report Hearings
      At a December 2021 hearing, the court continued the contested status
review hearing to March 2022 at the parties’ joint request because Mother
had started participating in services. Mother’s counsel expressed concerns
that neither visitations, which Mother first requested in September 2021, nor
the children’s therapy had started, and asked for more frequent court review.
The Agency social worker said Jayla and C.M. did not want to participate in
therapy but that N.J. was starting his, that virtual visits were set up for
Thursdays, and that the Agency was “actively working” on arranging
in-person visits that met Mother’s and the children’s schedules. Everyone
but C.M. was “on board” for the visits. The court scheduled a January 4,
2022 progress report hearing.
      At the January 4, 2022 hearing, the Agency’s counsel reported that the
social worker on the case was on unexpected medical leave and so an update
was not available. Father’s counsel reported that Father remained
committed to reunifying with Jayla, but had not found housing. Minors’
counsel said C.M. did not want therapy. Mother’s counsel reported that
Mother was now in therapy but that in-person visits had not yet happened,
and expressed her concern again about the failure to begin the children’s
therapy because it was needed to overcome their resistance to seeing Mother.
She suggested a contempt action for the Agency’s failure to provide in-person
visits might be appropriate. The Agency’s counsel apologized for the lack of
visits and said he would emphasize the importance of the case to an Agency

                                       10
supervisor. The court said that Mother had recently “stepped up,” and that
“there may be a reasonable services argument.” It rejected the idea of a
contempt action and scheduled another progress report hearing for
January 20, 2022.
      At the January 20, 2022 progress report hearing, the Agency’s counsel
reported that another social worker was now working on the case. An
in-person visit had occurred, but COVID-19 exposures had caused a delay in
further visits. The Agency, having obtained a waiver of presumptive transfer
and intervention by the Agency’s upper management, expected San Francisco
clinicians to be identified that week. Mother’s counsel said she and Mother
remained concerned about the delay. The court opined that all parties had
played a part in the delay and that “things [were] back on track.” It said its
goal was to return the children to Mother “when possible,” to which the
Agency’s counsel agreed. The court continued the hearing to February 16,
2022, for another progress report.
      At the February 16, 2022 hearing, the Agency’s counsel reported that
the children had met with therapists, but that visitations were delayed
because of COVID-19 and a change in the children’s placement. Mother said
she had met with a psychiatrist and a doctor and was told there was no need
to put her on medication, but that she had a past history of an anxiety
problem and was prescribed hydroxyzine. She was seeing a domestic violence
counselor as well. Her counsel said Mother had been assessed for therapy
and it was not recommended at that time. Mother had visited twice with
Jayla in person. C.M. had “softened some” and had “done a little
FaceTiming” with Mother. Mother said she understood C.M. now wanted to
go to therapy.




                                      11
      5. The Agency’s February 2022 Addendum Report
      In mid-February 2022, the Agency filed an addendum report for the
then-scheduled March 2022 contested status review hearing. It wrote that in
late January 2022, Mother said she was unaware she should be in individual
therapy and was told to go for intake. She went, and later reported that she
had seen a doctor who prescribed hydroxyzine for her anxiety, and that she
was going to see the doctor twice a week. The doctor confirmed that he had
seen Mother, but could not discuss her case further because Mother had not
signed a consent form.
      Mother’s domestic violence support service provider reported that
Mother was engaging in one-on-one counseling sessions, was forthcoming,
understood the impact of domestic violence on the children and others, and
took “full accountability” for her violent behavior. She was to start attending
an anger management group soon.
      The Agency had started supervising virtual visits between Mother and
her children on December 2, 2021, and in-person visits on January 7, 2022.
Between January 7, 2022 and February 11, 2022, only two of six scheduled
in-person visits with Jayla and N.J. had taken place for a variety of reasons.
C.M. still refused to visit with Mother. As of February 2, 2022, Jayla and
C.M. had a new therapist in San Francisco, and N.J. was having weekly
therapy sessions.
      Mother remained employed and was now living with a cousin in
Oakland. The Agency continued to recommend that her reunification
services be terminated.
      Father continued to seek housing with help from service providers.
There were no mental health concerns about him. He had yet to participate
in a current parenting class. He had the opportunity to visit Jayla every
weekend, had last seen her at Christmas 2021, had sent money for a birthday

                                      12
gift in January, and had not been visiting Jayla recently because of “ ‘family
issues.’ ” The Agency was concerned about these inconsistent visits, and was
encouraging Father to remain in regular contact with Jayla and attempt to
visit her every weekend.
      At the March 2022 contested status review hearing, the Agency’s
counsel said he agreed with Mother and minors’ counsel that the children
could go home with Mother if she had housing, which she did not have. At
the Agency’s request, the court continued the matter to afford Mother more
time to look for housing.
   E. The Section 387 Petition Regarding N.J.
      In July 2022, the Agency filed a section 387 petition asking that N.J. be
detained in emergency shelter. It alleged that N.J.’s new caregiver left him
with his paternal uncle for an overnight visit without Agency knowledge or
permission and that the uncle, prodded by Mother’s claims that the caregiver
was not taking good care of N.J., refused for some time to reveal N.J.’s
whereabouts or return him to his caregiver. In a detention report, the
Agency reported that a social worker who spoke by phone with the caregiver
could hear Mother yelling and hitting a car and windshield. Also, the social
worker was told by Mother in a phone call on the day of the incident
regarding N.J., “You are not getting him back, even if I have to take him out
of state.” The court later found the Agency’s allegations to be true.
   F. The Agency’s July 2022 Second Addendum Report
      In a second addendum report prepared in July 2022, the Agency wrote
that Mother had missed her last two appointments with her social worker.
She said she had completed therapy intake in late June 2022, but the Agency
had not confirmed it. Her domestic violence support provider was closing her
case for nonattendance, having not had contact with her since March 2022,
and Mother had not attended any anger management sessions. At the

                                      13
Agency’s request, she was accepted back into the domestic violence support
program and instructed to complete a new intake appointment.
      Also, Mother had had some unauthorized visits with the children.
Nonetheless, she cancelled or did not show up for 13 of the 19 in-person visits
with children that were scheduled between January 7, 2022 and June 3,
2022. On the weeks when Mother confirmed her visits but did not show up,
both Jayla and N.J. were emotionally distraught. Mother was no longer
employed but did not say why. She reported that she was living in Oakland
“ ‘and other places.’ ” The Agency again recommended termination of her
reunification services.
      Father had recently moved into a two-bedroom apartment in Pinole,
California, with the help of the Bringing Families Home program. The
Agency had completed a safety check of the apartment and had approved
Jayla spending nights there; Jayla had her first unsupervised weekend visit
the weekend of July 2, 2022, and had her own bedroom there. Father
recently told the Agency he “did not want to get involved with the [parenting]
classes until he knew for sure that he would get custody of Jayla. He
agree[d] to attend if he [was] awarded custody.” He was calling Jayla nightly
and visiting her two to three times a week. He was “eager” to have her move
in with him, and Jayla wanted to live with him. The Agency recommended
that Jayla be placed in Father’s home under the Agency’s supervision.
   G. The July 2022 Court-Appointed Special Advocate Report
      Along with this updated report, Jayla’s court-appointed special
advocate (CASA) reported in July 2022 that she had visited Jayla about twice
a month since December 2020, and had spent 70 hours directly with her. The
advocate wrote, “Jayla has expressed disappointment and anger when the
scheduled visits with her mother . . . have been cancelled. Jayla has
mentioned that she would like to live with [Father].” However, Jayla loved

                                      14
her school and its after-school program, and was very reluctant to change
schools. She recommended that Jayla be placed with Father and family
maintenance services be provided.
   H. The August 2022 Contested Status Review Hearing
      In August 2022, the court held the contested status review hearing.
The Agency again recommended that Mother’s reunification services
regarding Jayla be terminated and that Jayla be placed with Father under
the Agency’s supervision.
      1. Testimony by the Agency Social Worker Assigned to the Case
      The Agency social worker assigned to the case testified that Mother
had not been cooperative with her for the last five or six weeks. Mother had
been very angry and had written several emails accusing the social worker of
things that were not true. Mother had done intake at a therapy clinic but
had not followed through with any of her appointments, leading to the service
provider closing her case. Her anger management support provider had
recently closed her case because she had missed appointments. Mother had
missed her last two scheduled visits with Jayla and N.J., saying she did not
have transportation one week and not showing up the next.
      C.M. had been engaging in therapy since February 2022. The social
worker agreed that having C.M. wait from November 2020 until February
2022 for therapy services was not appropriate, and said the service provider
“really failed to get a therapist in a timely manner.” C.M. refused to visit
with Mother, was not willing to have contact with her and did not want to
participate in family therapy. She told the social worker she was very
disappointed with Mother.




                                       15
      The social worker did not remember Mother requesting help managing
her mental health, but did remember meeting monthly with her, going over
the need for her to participate in mental health services and following up to
see if she had done so; the social worker agreed that Mother’s mental health
was a concern in the case. She had given Mother two referrals for therapy
and the prior social worker had given referrals. She had not offered to drive
or go with her on an intake date. Also, Mother remained without housing.
      2. Mother’s Testimony
      Mother testified that she was under a lot of mental stress at the time of
the June 15, 2020 domestic violence incident because of the death of N.J.’s
father. She had very good relationships with her children and C.M. had
always been the closest to her. Jayla was “kind of off on the other end . . . .”
      Mother had contacted supervisors at the Agency about help, mainly for
her mental health. She “never had any anger issues,” but did struggle with
“depression from this situation that’s going on” and did have anxiety. She got
“a little anxious,” but meant “no harm.” She had not received mental health
referrals from the Agency and had sought help on her own initiative. She
needed help with her mental health and had “been saying it over and over
and over.” The testifying social worker had said her case had gone on too
long, they were tired of it, and they just want to get rid of it.
      3. The Court’s Termination of Mother’s Reunification Services
      The court found by clear and convincing evidence that the Agency had
made reasonable efforts to return Jayla to a safe home. Mother had made
minimal progress towards alleviating or mitigating the causes necessitating
Jayla’s out-of-home placement. The court terminated Mother’s reunification
services and ordered Jayla returned to her father under the Agency’s
supervision. The court further ordered that Jayla attend her school of origin,



                                        16
which C.M. also attended, and counsel indicated Father would ensure that
happened.5 Mother filed a timely notice of appeal from the court’s rulings.
                              II. DISCUSSION
      Mother argues that the juvenile court erred in finding that reasonable
reunification services and visitation regarding Jayla were provided to her.
   A. Relevant Legal Standards
      “The overarching goal of dependency proceedings is to safeguard the
welfare of California’s children. [Citation.] ‘Family preservation, with the
attendant reunification plan and reunification services, is the first priority
when child dependency proceedings are commenced. [Citation.]
Reunification services implement “the law’s strong preference for
maintaining the family relationships if at all possible.” ’ ” (In re Nolan W.
(2009) 45 Cal.4th 1217, 1228.) Accordingly, with exceptions not relevant
here, section 361.5 “requires the juvenile court to order child welfare services
for both parent and child when a minor is removed from parental custody.”
(In re Nolan W., supra, at p. 1228.)
      “The purpose of [reunification] services is to resolve the problems that
led to the dependency and thereby reunify the family.” (In re Elijah V. (2005)
127 Cal.App.4th 576, 589.) “Reunification services must be ‘designed to
eliminate those conditions that led to the court’s finding that the child is a
person described by Section 300.’ [Citation.] Accordingly, a reunification
plan must be appropriately based on the particular family’s ‘unique facts.’ ”
(In re T.G. (2010) 188 Cal.App.4th 687, 696.)
      Section 361.5 further provides that, depending on the circumstances, a
juvenile court may order reunification services for up to a maximum of

      5The court also ordered Mother’s family reunification services
terminated regarding C.M. and N.J. and C.M.’s father’s services regarding
C.M.

                                       17
18 months after the date of a child’s removal. (§ 361.5, subd. (3)(A).) Upon a
showing of good cause, the juvenile court may, under section 352, continue
the 18-month review hearing and extend services for up to 24 months from
the date of removal. (In re J.E. (2016) 3 Cal.App.5th 557, 564–566.)
      A juvenile court may order a parent to participate in counseling or
other treatment services as part of a reunification case plan. (§ 361.5,
subd. (3)(B).) “[W]hen a parent or guardian has a mental illness . . . , that
condition must be the ‘starting point’ for a family reunification plan which
should be tailored to accommodate their unique needs.” (Patricia W. v.
Superior Court (2016) 244 Cal.App.4th 397, 420 (Patricia W.).)
      The social service agency “ ‘must make a good faith effort to develop
and implement a family reunification plan. [Citation.] “[T]he record should
show that the [Agency] identified the problems leading to the loss of custody,
offered services designed to remedy those problems, maintained reasonable
contact with the parents during the course of the service plan, and made
reasonable efforts to assist the parents in areas where compliance proved
difficult . . . .” ’ ” (In re T.G., supra, 188 Cal.App.4th at p. 697.)
      “The ‘ “adequacy of reunification plans and the reasonableness of the
[Agency’s] efforts are judged according to the circumstances of each case.” ’ ”
(T.J. v. Superior Court (2018) 21 Cal.App.5th 1229, 1240 (T.J.).) “ ‘The
standard is not whether the services provided were the best that might be
provided in an ideal world, but whether the services were reasonable under
the circumstances.’ ” (Tracy J. v. Superior Court (2012) 202 Cal.App.4th
1415, 1426.)
   B. Standard of Review
      “The juvenile court’s finding that reasonable services were provided is
reviewed for substantial evidence. [Citation.] Substantial evidence is that
which is reasonable, credible and of solid value.” (T.J., supra, 21 Cal.App.5th

                                          18
at p. 1238.) Under this standard, “[w]e review the evidence most favorably to
the Agency, which is the prevailing party, and indulge all legitimate and
reasonable inferences to uphold the trial court’s order.” (Patricia W., supra,
244 Cal.App.4th at p. 419.) Because the juvenile court must find by clear and
convincing evidence that reasonable services were provided in order to
proceed to a section 366.26 hearing, we review the court’s finding of
reasonable services for substantial evidence of clear and convincing evidence.
(T.J., at pp. 1238–1239; § 366.21, subd. (g)(1)(C)(ii).) “Clear and convincing
evidence requires a high probability, such that the evidence is so clear as to
leave no substantial doubt. [Citation.] It must be ‘ “ ‘sufficiently strong to
command the unhesitating assent of every reasonable mind.’ ” ’ ” (T.J., at
p. 1238.)
   C. The Court Did Not Err in Finding Mother Was Provided with
      Reasonable Reunification Services
      Mother first argues that her “mental health issues were never a
starting point” for the Agency’s reunification plan, “imped[ing] her ability to
address aspects of her reunification plan, including domestic violence services
and securing safe and stable housing.” Rather than focus on her mental
health, “a critical component from the outset of this case, but no later than
February 2022, when mother was prescribed hydroxyzine for her anxiety,”
the Agency “focused on other aspects of mother’s case plan and did not modify
the plan to address mother’s mental health when the need became obvious in
February 2022. . . . Moreover, no efforts were made to assure . . . that mother
was complying with her prescribed medication.” “By overlooking mother’s
mental health issues—which were most certainly related to mother’s ongoing
challenge with controlling her emotions—the Agency failed to provide mother
with reasonable reunification services.”




                                       19
      Mother’s argument ignores the substantial evidence that the Agency,
from early in the case and continuing over the next year and a half,
recognized Mother had mental health issues, made mental health services
available to her and urged her to participate in these services, all despite her
repeated lack of cooperation, failure at times to contact the Agency, and
ongoing resistance to therapy. For example, early in the case, in September
2020, the Agency was already focused on Mother’s mental health needs. It
reported to the juvenile court that Mother had suffered various traumas,
including in her childhood, and that she was connected with a therapist.
      But Mother failed to attend to her mental health issues, the Agency
reporting that it was challenging for her to participate in therapy because she
was focused on obtaining housing and challenging to work with her because
she minimized her domestic violence. In February 2021, the Agency reported
that it had made many efforts to contact Mother, but that she had had
“limited to no contact” with the Agency since late October 2020. She had not
participated in therapy to address her trauma and anger, nor in domestic
violence services.
      The Agency’s focus on Mother’s mental health needs is reflected in its
recommendations to the court. Also in September 2020, it recommended a
reunification case plan, later adopted by the juvenile court, that included that
Mother participate in individual therapy “to learn how to manage her anger
and process her trauma” and a domestic violence assessment.
      After the court’s adoption of Mother’s reunification case plan, Mother
continued to resist beginning therapy and addressing her domestic violence.
The Agency provided her with an updated referral for individual therapy and
medication evaluation in August 2021, but Mother did not sign a release that
would have allowed it to determine her participation.



                                       20
      Finally, in January 2022, Mother, only after the Agency again insisted
to her that she had to be in therapy, saw a doctor who prescribed hydroxyzine
for her anxiety. But even then, Mother did not sign a consent form that
would have allowed the Agency to talk with her doctor about her mental
health needs.
      Also, contrary to Mother’s contentions in this appeal, there is no
evidence that she failed to take her medication after seeing this doctor, nor
any evidence indicating that the Agency should have changed her case plan
in early 2022 after the doctor prescribed hydroxyzine, particularly in light of
Mother’s report that she was going to see this doctor every two weeks, and a
report that she was engaging in one-on-one counseling sessions about her
domestic violence. Moreover, during the brief period that Mother was willing
to engage in services in the first part of 2022, the Agency did in a sense alter
its case plan by recommending that the juvenile court continue the contested
status review hearing, which gave Mother more time to participate in
therapeutic services. Sadly, she did not continue her participation and
became uncooperative with the Agency once more.
      Mother analogizes her circumstances to those in T.J., supra,
21 Cal.App.5th 1229. There, this court held there was no substantial
evidence that a mother who was intellectually disabled received reasonable
services that addressed her special needs because she “was wait-listed for a
significant time on critical components of her case plan—individual therapy,
in-home counseling, and parenting education—and was provided no
assistance with in-home support services, anger management or housing.”
(Id. at p. 1233.) Those circumstances are a far cry from those here, where the
Agency continually provided Mother with referrals to available services that
would address her mental health needs and urged her repeatedly to



                                       21
participate in them, but Mother resisted participating until approximately
15 months after her children were removed from her care.
      In short, Mother’s contention that the Agency did not sufficiently
address her mental health needs is belied by this ample evidence. Her claim
that the court erred in finding that she received reasonable services because
of the Agency’s neglect of her mental health needs is without merit.
   D. The Court Did Not Err in Finding Mother Was Provided with
      Reasonable Visitation Regarding Jayla
      Next, Mother argues that the court erred in finding that the Agency
provided her with reasonable visitation regarding Jayla.6
      “Visitation is a critical component, probably the most critical
component, of a reunification plan.” (In re Lauren Z. (2008) 158 Cal.App.4th
1102, 1113–1114.) “To promote reunification, visitation must be as frequent
as possible. [Citation.] Where the minor is reluctant to visit, and family
therapy is needed to promote visitation, such therapy may be critical to
reunification.” (In re Alvin R. (2003) 108 Cal.App.4th 962, 972.)
      Mother contends that the juvenile court impermissibly delegated to the
Agency and Jayla unlimited discretion to determine whether visitation could
occur, as the court ordered in March 2021 that Agency-supervised
therapeutic visits could occur when the children were “ready to visit” with
Mother. Mother refers to what she characterizes as Agency delays in
providing Jayla individual therapy services until February 2022, contending
those delays allowing Jayla improper discretion to decide when visitations
occurred. As Mother points out, courts have held that visitation may not be
limited in “the absence of evidence the parents’ behavior has jeopardized or


      6 Although Mother does not identify a court finding that was
specifically about visitation, we assume she asserts this as another part of
her lack of reasonable services argument.

                                       22
will jeopardize the child’s safety.” (Patricia W., supra, 244 Cal.App.4th at
p. 428, fn. 19.) She contends that the Agency had no reason to delay her
in-person visits with Jayla until January 2022, and that, “[w]ith no therapy
in place from March 2021 to February 2022, [Jayla] and her siblings
effectively maintained total discretion to decide whether visitation with
mother would occur.”
      Mother’s arguments ignore the substantial evidence that the Agency
provided Mother with reasonable visitation, in which Mother either refused
to participate or which she undermined by conduct that endangered the
children’s safety. Mother repeatedly engaged in aggressive physical or verbal
behavior in the children’s presence. Her attack on S.J. initiated this case,
and Mother’s threat to “shoot” M.B. and “put her in a box” in the presence of
her children, including Jayla, resulted in the court’s issuance of a restraining
order from August 2020 to November 2021 that prohibited her from
contacting her children other than for Agency-supervised visitation. It is
reasonable to infer that these events contributed to the unwillingness of
Jayla to visit with Mother, not any Agency failure to provide Mother with
reasonable visitation opportunities.
      Further, the record shows that Mother indicated in mid-2021, soon
after the court adopted her case plan, that she was not going to participate in
visits. When she did request visitation in September 2021, the record
indicates the Agency worked diligently to arrange them, grappling with
Mother’s work schedule and the children’s school schedules, COVID-19, and
the change in placement for the children. Virtual visits began in early
December 2021 and in-person visits began in January 2022.
      There was some delay from September to January in arranging
in-person visits, apparently exacerbated by the unexpected medical leave



                                       23
taken by the social worker on the case. But again, “[t]he ‘ “adequacy of
reunification plans and the reasonableness of the [Agency’s] efforts are
judged according to the circumstances of each case.” ’ ” (T.J., supra,
21 Cal.App.5th at p. 1240.) “ ‘The standard is not whether the services
provided were the best that might be provided in an ideal world, but whether
the services were reasonable under the circumstances.’ ” (Tracy J. v.
Superior Court, supra, 202 Cal.App.4th at p. 1426.) Also, the Agency
provided many visitation opportunities for Mother with Jayla in 2022 during
the extended time she had to participate in reunification services, but she
cancelled or did not show up for 13 of the 19 in-person visits scheduled
between January 7, 2022 and June 3, 2022. The Agency and Jayla’s CASA
special advocate reported that Jayla was upset when scheduled visits with
Mother were cancelled. There is no indication in the record Mother missed
these visits for lack of services provided by the Agency.
      In sum, Mother’s contention that the juvenile court erred in finding
that she had reasonable visitation regarding Jayla is also without merit.
                            III. DISPOSITION
      The orders appealed from are affirmed.

                                                     STREETER, J.

WE CONCUR:

POLLAK, P. J.
BROWN, J.




                                       24